 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
 9

10           PETER J. MCDANIELS,
                                                                   CASE NO. 3:17-cv-05801-RBL-DWC
11                                     Plaintiff,
                                                                   ORDER GRANTING EXCESS
12                    v.                                           PAGES
13           KATHLEEN PREITO, et al.,

14                                     Defendants.

15

16           Plaintiff, proceeding pro se and in forma pauperis, filed this civil rights Complaint

17 pursuant to 42 U.S.C. § 1983. Presently before the Court is Plaintiff’s Motion for Excess Pages

18 (“Motion”). Dkt. 44. 1

19           Plaintiff requests leave “to file a 40 page MOTION TO COMPEL [sic] solely based on

20 the fact it is hand written and would otherwise be less than 24 pages.” Dkt. 44. He filed his 40-

21 page Motion to Compel concurrent with his Motion. Dkt. 42. Defendants have now responded to

22

23           1
               Also pending before the Court are Plaintiff’s Motion to Compel (Dkt. 42), Defendants’ Motion for
     Summary Judgment (Dkt. 47), and Plaintiff’s Motion for Extension of Time (Dkt. 57). The Court will make a
24   determination on those motions in separate Orders or Reports and Recommendations.



     ORDER GRANTING EXCESS PAGES - 1
 1 Plaintiff’s Motion to Compel, and addressed the entire 40-page Motion to Compel on the merits.

 2 Dkt. 45. Because Defendants have already addressed the entirety of Plaintiff’s Motion to

 3 Compel, Plaintiff’s Motion (Dkt. 44) is granted. The Court will consider Plaintiff’s entire 40-

 4 page Motion to Compel when the Court makes its determination.

 5          Dated this 17th day of October, 2018.


                                                         A
 6

 7
                                                         David W. Christel
 8                                                       United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING EXCESS PAGES - 2
